 Case 2:18-cv-11385-APP ECF No. 167, PageID.4117 Filed 04/21/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DARRYL PELICHET, et al.,

               Plaintiffs,                  Case No. 2:18-cv-11385
                                            Magistrate Judge Anthony P. Patti
v.

NICK LYON, et al.,

           Defendants.
______________________________/

  ORDER DEEMING RESOLVED IN PART, GRANTING IN PART
   and DENYING IN PART DEFENDANT HEGIRA PROGRAMS,
 INC.’S MOTION FOR A PROTECTIVE ORDER (ECF No. 161) and
        EXTENDING CERTAIN DEADLINES (ECF No. 151)

        On February 17, 2021, the individual Plaintiffs served their first

request for production of documents (Nos. 1-4). (ECF No. 161-2.)

Currently before the Court is Defendant Hegira Programs, Inc.’s

(“Hegira’s”) motion for a protective order, which requests entry of “a

Protective Order forbidding Plaintiffs’ discovery requests or, in the

alternative, specifying terms for the discovery requests pursuant to Fed. R.

Civ. Proc. 26(c)(1).” (ECF No. 161, PageID.4065.) Plaintiffs have filed a

response (ECF No. 163), Defendant Hegira has filed a reply (ECF No. 165),

and the parties have filed a joint statement of unresolved issues (ECF No.

166).


                                        1
 Case 2:18-cv-11385-APP ECF No. 167, PageID.4118 Filed 04/21/21 Page 2 of 4




      On April 21, 2021, I conducted a video conference motion hearing, at

which Attorney Ian T. Cross appeared on behalf of the individual Plaintiffs,

Attorney Simon Frederick Zagada appeared on behalf of Plaintiff Michigan

Protection and Advocacy Service, Inc. (MPAS), Attorney Thomas G.

Cardelli appeared on behalf of Defendant Hegira, and Assistant Attorneys

General Katherine J. Bennett and Ashlee N. Lynn appeared on behalf of the

MDHHS Defendants.

      Upon consideration of the motion papers and oral argument, and for

the reasons stated on the record, all of which are incorporated by reference

as if restated herein, Defendant Hegira’s motion (ECF No. 161), as narrowed

by the joint statement of unresolved issues (ECF No. 166), is DEEMED

RESOLVED IN PART, GRANTED IN PART and DENIED IN PART

as follows:

             As agreed upon by the parties, Defendant Hegira will not
              be required to produce documents responsive to
              Plaintiffs’ Request to Produce #1.

             Defendant Hegira’s Claims that Plaintiff’s Requests to
              Produce #2 and #3 are overly broad and impose an
              undue burden and expense upon Hegira employees in
              having to individually search employee emails are
              OVERRULED. The individual Plaintiffs are entitled to
              the requested information under Fed. R. Civ. P. 26(b)(1),
              and Deborah Olexa’s affidavit (ECF No. 161-3) does not
              support the overbreadth and unduly burdensome and
              expensive objections. Moreover, there were only four
              RTPs, and the forthcoming imposed limitations will
                                       2
 Case 2:18-cv-11385-APP ECF No. 167, PageID.4119 Filed 04/21/21 Page 3 of 4




             mitigate any burden or expense. Moreover, even if
             fulfilling the request may be somewhat “bothersome or
             burdensome[,]” it is not “unduly so.” State Farm Mutual
             Ins. Co. v. Elite Health Centers, Inc., 364 F. Supp.3d
             758, 767 (E.D. Mich. 2018) (emphasis in original).
             Accordingly, going back to 2011, Defendant Hegira
             SHALL respond to Requests to Produce Nos. 2 and 3 by
             searching email reference lines (i.e., email subject fields)
             of the email accounts of those individuals who were part
             of Mr. Pelichet’s and Mr. Washington’s treatment teams
             (Case Manager, Social Worker, Psychiatrist) for any
             references to: (1) Darryl Pelichet or Bonn Washington;
             (2) their initials (e.g., DP, D.P., BW, B.W., etc.); and, (3)
             their CFP Numbers (which can be supplied by Plaintiffs’
             counsel). The search will be at Defendant Hegira’s own
             cost. Of course, if the responsive documents implicate
             HIPPA as to other patients (i.e., non-parties who have not
             put their treatment at issue), then Defendant Hegira may
             make such production subject to the stipulated protective
             order or redaction, as necessary (ECF No. 102).

            As agreed upon by the parties, Defendant Hegira will
             produce documents responsive to Plaintiffs’ Request to
             Produce #4.

Defendant Hegira must serve the above-ordered discovery – written

responses and production in accordance with Fed. R. Civ. P. 34 – no later

than Wednesday, May 12, 2021. As a result of this deadline, the Court

hereby extends the discovery and dispositive motions deadlines within the

January 29, 2021 order (ECF No. 151, PageID.3943) as follows: (1)

discovery as to Hegira only (i.e., discovery from Plaintiffs to Hegira or from

Hegira to Plaintiffs) is extended from May 5, 2021 to Friday, May 28,


                                       3
 Case 2:18-cv-11385-APP ECF No. 167, PageID.4120 Filed 04/21/21 Page 4 of 4




2021, which includes the redepositions of Craig Lemmen and Marway

Johnson; and, (2) the dispositive motion deadline for all parties is extended

from June 8, 2021 to Thursday, July 8, 2021.

      The Court does not award costs or expenses, as neither party prevailed

in full, the parties came to the Court in good faith on a matter that required

the Court’s direction and they resolved half of the disputes on their own.

      IT IS SO ORDERED.

Dated: April 21, 2021            _____________________________
                                 Anthony P. Patti
                                 UNITED STATES MAGISTRATE JUDGE




                                       4
